ACQUISITION AGREEMENT


This Acquisition Agreement (“Agreement”) made this 18th day of October, 2012
among ACEM HOLDINGS, INC., a Nevada corporation (“Buyer”), and PIZZA HOLDING,
BV, a Netherlands corporation (“Seller”).
 
RECITALS;
 
Seller owns all the shares of XL RENT BV a Dutch limited liability company (“the
Company”) which owns all of the shares of RPRENTAL INVEST SLU a Spanish limited
liability company that leases rental cars to rental car agencies under a short
term lease arrangement.
 
Seller own and desire to sell all of the issued and outstanding shares of the
Company, and Buyer desires to purchase, all of the issued and outstanding shares
of the Company (the “Shares”) from Seller, for the consideration and on the
terms set forth in this Agreement.
 
NOW, THEREFORE, WITNESSETH, that for and in consideration of the premises and of
the mutual promises and covenants hereinafter set forth, the parties hereto
agree as follows:
 
A.           PURCHASE AND PAYMENT
 
1.           Sale and Transfer of Shares.
 
Subject to the terms of this Agreement, at Closing as those terms are
hereinafter defined, Seller will sell and transfer the Share to Buyer, and Buyer
will purchase the Shares from Seller.
 
2.           Purchase Price.
 
Buyer will deliver at Closing a ninety five (95%) percent interest in Buyer in
the form of One Hundred Twenty Million (120,000,000) newly issued common shares
of Buyer shares in the name of the Seller (the "Acem Shares") whereby after
closing Buyer shall have a total of One Hundred Twenty Six Million (126,000,000)
issued and outstanding shares.

 
1

--------------------------------------------------------------------------------

 

B.           REPRESENTATIONS AND WARRANTIES OF SELLER AND COMPANY
 
Seller and Company hereby represent and warrant to Buyer that, as of the date
hereof, the following statements are true and correct, except as to statements
in Sections B.2 and B.3 which are made only by Seller who own the Shares with
respect to which the statement is made.
 
1.           Corporate Status.
 
Company is (a) duly organized, validly existing and in good standing under the
laws of the Netherlands; (b) has full corporate power to own all of its
properties and carry on its business as it is now being conducted; and (c) is
qualified to do business in each of the jurisdictions in which it operates and
the character of the properties owned by Company or the nature of the business
transacted by Company does not make qualification necessary in any other
jurisdiction or jurisdictions.
 
2.           Authority to Sell.
 
Seller has full right, power and authority to sell, transfer and deliver the
Shares owned by such Seller to Buyer in accordance with the terms of this
Agreement, and otherwise to consummate and close the transaction provided for in
this Agreement in the manner and upon the terms herein specified.
 
3.           Ownership of Shares.
 
All of the Shares of Company are owned by Pizza Holding BV.  Seller holds such
Shares free and clear of all liens, claims, debts, encumbrances and assessments,
and any and all restrictions as to sale, assignment or transferability
thereof.  Seller has full right, power and authority to sell, transfer and
deliver Shares owned by the Seller and the certificates therefor, sold
hereunder, to Buyer in accordance with the terms of this Agreement, and
otherwise to consummate and close the transaction provided for in this Agreement
in the manner and upon the terms herein specified.
 
C           REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby warrants and represents to Seller and Company that, as of the date
hereof, the following statements are true and correct.

 
2

--------------------------------------------------------------------------------

 

1.           Corporate Status.
 
Buyer is a duly organized, validly existing and will be in good standing under
the laws of the State of Nevada on the date of Closing.
 
3.           Assets and Liabilities.
 
3.1           Assets
 
At closing Buyer shall have no assets.
 
3.2           Liabilities
 
At closing Buyer shall have no liabilities other those owed to governmental
agencies including the U.S. Internal Revenue Service.
 
4.           Capital Structure.
 
Buyer (a) is authorized by its charter and applicable law to issue Two Hundred
Million (200,000,000) Common Stock, $0.001 par value of which after the approval
and execution of the Mutual Rescission of Contract Agreement attached hereto as
Exhibit A and incorporated by reference herein, there shall be Four Million Two
Hundred Fifty One Thousand Three Hundred Forty Two (4,251,342) Common Stock
$0.001 par value are issued and outstanding among approximately Nine Hundred
Eighty Four (984) shareholders all of which such shares are fully paid and
non-assessable; (b) does not have authorized, issued or outstanding any
preferred shares, subscription, option, warrant, conversion or other rights to
the issuance or receipt of shares of its capital stock except as set forth
herein; (c) has all voting rights vested exclusively in the presently issued and
outstanding capital stock; and (e) does not have any outstanding bonds,
debentures or other similar evidences of indebtedness.
 
5.           Litigation.
 
Buyer is not a party to any pending or to its knowledge threatened suit, action,
proceeding, prosecution or litigation nor to the knowledge of Buyer is there any
threatened or pending governmental investigation involving Buyer or any of its
operations, including inquiries, citations or complaints by any federal, state
or local administration or agency.

 
3

--------------------------------------------------------------------------------

 

6.           Truth of Representation.
 
No representation by Buyer made in this Agreement and no statement made in any
certificate or schedule furnished in connection with the transaction herein
contemplated contains or will contain any knowingly untrue statement of a
material fact or knowingly omits or will omit to state any material fact
reasonably necessary to make any such representation or any such statement not
misleading to a prospective purchaser of the Buyer Shares.
 
D.           ADDITIONAL CONDITIONS
 
All obligations under this Agreement are subject to the fulfillment of each of
the following conditions, in addition to the fulfillment of any and all other
conditions set forth in this Agreement:
 
1.           Appoint of new Transfer Agent.
 
Buyer shall appoint Action Stock Transfer Corp. of Salt Lake City, Utah as the
new transfer agent of Buyer.
 
2.           Amend the Articles of Incorporation of Acem.
 
Buyer shall amend its Articles of Incorporation by approving a change of name
from Acem Holdings, Inc. to XL Rent Holdings, Inc.
 
3.           Corporate Action.
 
Prior to the Closing Date, the Shareholders and Board of Directors of the
Company shall have duly adopted resolutions to the same effect with respect to
the aforesaid matters.
 
4.           Directors and Executive Officers.
 
At Closing, Richard Fokker shall resign, and Jerry Gruenbaum shall be elected to
the Board of Directors and serve as its Chief Executive Officer and Nathan
Lapkin shall be elected to the Board of Directors and serve as its Chief
Financial Officer.
 
E.           CLOSING
 
The closing under this Agreement (the "Closing") and all deliveries hereunder
shall take place at the office of the SEC Attorneys, LLC, 116 Court Street,
Suite 707, New Haven, C^ 06511, on October 30, 2012 or such other date as shall
be agreed upon by all the parties ("the Closing date").

 
4

--------------------------------------------------------------------------------

 

F.           POST CLOSING PROVSIONS
 
After Closing in accordance with Paragraph F above, Buyer will do the following:
 
1.           Audits.
 
After closing Buyer will engage the PCAOB auditing firm of Malone & Bailey PC of
Houston, Texas to complete the audit of Buyer for December 31, 2008, the reviews
for March 31, 2009, June 30, 2009, and September 30, 2009, the audit for
December 31, 2009, the reviews for March 31, 2010, June 30, 2010, and September
30, 2010, the audit for December 31, 2010, the reviews for March 31, 2011, June
30, 2011, and September 30, 2011, the audit for December 31, 2011, and the
reviews for March 31, 2012, June 30, 2012, and September 30, 2012.
 
2.           SEC Filings.
 
After closing Buyer will prepare and file the Form 8-K notifying the Sec of the
completion of the acquisition and file upon the completion of the required
financial statements by its auditors the Form 10-K for December 31, 2008, the
Forms 10-Q for March 31, 2009, June 30, 2009, and September 30, 2009, the Form
10-K for December 31, 2009, the Form 10-Q for March 31, 2010, June 30, 2010, and
September 30, 2010, the Form 10-K for December 31, 2010, the Form 10-Q for March
31, 2011, June 30, 2011, and September 30, 2011, the Form 10-Q for December 31,
2011, the Form 10-Q for March 31, 2012, June 30, 2012, and September 30, 2012.
 
3.           FINRA Filings.
 
After closing Buyer will obtain a new Symbol from FINRA, Buyer shall file a Form
15c-211 to become trading on the OTC Bulletin Board.
 
G.           GENERAL PROVISIONS
 
1.           Survival of Representations, Warranties and Covenants.
 
Unless otherwise expressly provided herein, the representations, warranties,
covenants, indemnities and other agreements herein contained shall be deemed to
be continuing and shall survive the consummation of the transactions
contemplated by this Agreement.

 
5

--------------------------------------------------------------------------------

 

2.           Diligence.
 
The parties hereto agree that each shall with reasonable diligence proceed to
take all action which may be reasonably required to consummate the transaction
herein contemplated.
 
3.           Waivers.
 
Each party hereto may:
 
3.1           Extend the time for performance of any of the obligations of the
other party;
 
3.2           Waive in writing any inaccuracies in representations and
warranties made to it contained in this Agreement or any schedule hereto or any
certificate or certificates delivered by any of the other parties pursuant to
this Agreement; and
 
3.3           Waive in writing the failure of performance of any of the
agreements, covenants, obligations or conditions of the other parties herein set
forth, or alternatively terminate this Agreement for such failure.
 
4.           Non-Waiver.
 
The waiver by any party hereto of any breach, default, inaccuracy or failure by
another party with respect to any provision in this Agreement or any schedule
hereto shall not operate or be construed as a waiver of any other provision
thereof or of any subsequent breach thereof.
 
5.           Further Assurances.
 
Each party hereto agrees to execute such further documents or instruments,
requested by the other party, as may be reasonably necessary or desirable to
effect the purposes of this Agreement and to carry out its provisions, at the
expense of the party requesting the same.
 
6.           Entire Agreement.
 
This Agreement constitutes a complete statement of all the arrangements,
understandings and agreements between the parties, and all prior memoranda and
oral understandings with respect thereto are merged in this Agreement. There are
no representations, warranties, covenants, conditions or other agreements among
the parties except as herein specifically set forth, and none of the parties
hereto shall rely on any statement by or on behalf of the other parties which is
not contained in this Agreement.

 
6

--------------------------------------------------------------------------------

 

7.           Governing Law.
 
Irrespective of the place of execution or performance of this Agreement, it
shall be governed by and construed in accordance with the laws of the State of
Nevada applicable to contracts made and to be performed in the State of Nevada,
and cannot be changed, modified, amended or terminated except in writing, signed
by the parties hereto.
 
8.           Benefit and Assignability.
 
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective legal representatives, successors and assigns, provided,
however, that this Agreement cannot be assigned by any party except by or with
the written consent of the others.  Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any person, firm or
corporation other than the parties hereto and their respective legal
representatives, successors and assigns any rights or benefits under or by
reason of this Agreement.
 
9.           Approval of Counsel.
 
The form of all legal proceedings and of all papers and documents used or
delivered hereunder, shall be subject to the approval of counsels to Buyer,
Company and Seller.
 
10.           Costs.
 
Company shall bear the costs and expenses of the transaction.
 
11.           Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.
 
12.           Notices.
 
Any notices and other communications under this Agreement shall be in writing
and shall be considered given if delivered personally or mailed by certified
mail to the party, for whom such notice is intended, at the address indicated
below (or at such other address as such party may specify by notice to the other
parties hereto).

 
7

--------------------------------------------------------------------------------

 

Seller:
Pizza Holding BV
Lange Stammerdijk 31
1109 BL Amsterdam
Officer: Mrs. B.J. Groenhout
 
Buyer:


Acem Holdings, Inc.
116 Court Street, Suite 707
New Haven, CT 06511
Attn: Jerry Gruenbaum, Esq.


13.           Headings.
 
The headings in this Agreement are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.
 
14.           Further Action.
 
Any further action required or permitted to be taken under this Agreement,
including giving notices, executing documents, waiving conditions, and agreeing
to amendments or modifications, may be taken on behalf of a party by its Board
of Directors, its President or any other person designated by its Board of
Directors, and when so taken shall be deemed the action of such party.
 
IN WITNESS WHEREOF, the parties hereto have respectively executed this Agreement
the day and year first above written.
 
BUYER


Acem Holdings, Inc.




By: /s/ Richard Fokker_____________________
M. C. (Richard) Fokker, Chief Executive Officer
& Director


SELLER


Pizza Holding BV




By: /s/B.J. Groenhout____________________
Mrs. B. J. Groenhout, Managing Director

 
8

--------------------------------------------------------------------------------

 
